Freedman and Manzanet-Daniels, JJ., dissent in part in a memorandum by Freedman, J.,
as follows: I agree with the majority that defendant’s motion to suppress physical evidence in connection with his 2007 encounter with the police should have been granted, but I believe that the motion to suppress in con*620nection with his 2006 encounter should have been granted as well.
With respect to the 2006 incident, I view the record, which the majority summarizes accurately, as insufficient to support Supreme Court’s finding that the police officers were justified in searching the interior of defendant’s Escalade after they had stopped the car for a traffic infraction, removed its occupants, frisked them, and isolated them at a distance from the vehicle. The rule in New York is that, ordinarily, without probable cause, police officers cannot search the interior of a stopped car once they have removed its occupants and patted them down without incident (see People v Carvey, 89 NY2d 707, 710 [1997]). But as the majority notes, a narrow exception has been recognized where “following a lawful stop, facts revealed during a proper inquiry or other information gathered during the course of the encounter lead to the conclusion that a weapon located within the vehicle presents an actual and specific danger to the officers’ safety sufficient to justify a further intrusion, notwithstanding the suspect’s inability to gain immediate access to that weapon.” (People v Torres, 74 NY2d 224, 231 n 4 [1989]). In order for there to be an “actual and specific danger,” there must be a “substantial” “likelihood of a weapon in the car” (Carvey, 89 NY2d at 711). A “theoretical” fear that a suspect may, following release, reenter the vehicle and gain access to a weapon inside it does not justify a search (see Torres, 74 NY2d at 231 n 4 [emphasis omitted]).
On the facts of this case, I conclude that the officers did not have the requisite “knowledge of some fact or circumstance that supports a reasonable suspicion that [defendant was] armed or pose[d] a threat to safety” (People v Batista, 88 NY2d 650, 654 [1996]). In fact, Sergeant Siam’s testimony that the Escalade’s passenger, Devon Greene, acted nervously because he somehow knew that Siani and his companions were police officers, even though they were driving an unmarked car and wearing plain clothes, seems entirely too speculative to be credited. Accordingly, the question whether the search was lawful is dependent on two circumstances: first, the Escalade’s continued travel for a little more than one city block after the police had turned on their lights, siren, and loudspeaker; and second, Greene’s upper-body movements, both before and after the Escalade stopped, which one officer, who could not see Greene’s hands, stated that he thought meant that Greene was manipulating something in the center of the front seat.
I note that the Escalade’s failure to stop immediately could be attributed to the driver’s inattentiveness, and that Greene’s *621equivocal movements could be the result of any number of activities besides hiding a weapon. But based on these circumstances, I would have no difficulty with upholding a conclusion by the finder of fact that the police officers had reason to be suspicious of defendant and his companions. However, I cannot agree that these circumstances could reasonably lead the police to suspect that the Escalade’s occupants, once removed from the vehicle, were a threat to the officers’ safety. I note that, in cases involving similar circumstances, a perceived lack of the reasonable suspicion of danger that is required under People v Torres has occasioned vigorous dissenting opinions (see People v Allen, 42 AD3d 331, 332-335 [2007, McGuire, J., dissenting], affd 9 NY3d 1013 [2008]; see also People v Mundo, 99 NY2d 55, 59-63 [2002, Ciparick, J., and Kaye, Ch. J., dissenting]; People v Mundo, 286 AD2d 592, 594-596 [2001, Rosenberger, J., dissenting]).
The cases that the majority cites are distinguishable. In People v Mundo (99 NY2d 55 [2002], supra), the police observed a car make an illegal right turn at a red light and immediately activated their lights. The defendant’s car stopped, but when the officers approached it on foot, it pulled away. The officers pursued the car and “[t]he stop and pursuit cycle repeated itself.” During the third pursuit, the defendant’s car nearly struck a pedestrian; the officers also observed defendant, seated in the back seat, turn, face them, and “make a movement as if he were hiding something.” The Court of Appeals concluded that defendant’s “furtive movements,” when coupled with the car’s “evasive actions,” warranted a limited search of the vehicle (id. at 57). In this case, the Escalade did not evade the police car or otherwise engage in reckless flight from police officers and did not demonstrate a disregard for others’ safety. While the circumstances in Mundo clearly demonstrated that the defendant sought both to evade apprehension and to conceal something from the police, the same cannot be said here.
In People v Fludd (20 AD3d 351 [2005], lv denied 5 NY3d 852 [2005]), a police car was cut off by the defendants’ Honda driving at “an excessive speed” (id. at 351). When the Honda stopped after the police car followed it for two blocks, the occupants twice directly disobeyed the officer’s order to keep their hands placed where he could see them, and instead one of the defendants furtively slid a box under a pile of clothing in the back seat. The police officers recovered the box, opened it, and found a loaded firearm. This Court found that the defendants’ actions prior to their removal from their car were “not benign” and “were such that the detectives perceived a heightened risk, *622and they reasonably feared for their safety” (id. at 353). Here, the actions of the Escalade’s occupants were nonthreatening and they cooperated with the police once they were stopped.
For the reasons stated above, I would grant the motion to suppress in connection with the 2006 incident, vacate defendant’s relevant guilty plea, and dismiss the relevant charges.